DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Some of the drawings are difficult to read, see figure 2B for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” shown in figure 4 has been used to designate both Precision rectifier 52 and Zero Restoration 52.  Figure 6 discloses a USB port 91 and Figures 7 disclose GKA 91.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 22, line 2 delete “4” and replace it with –1--.  Page 24, line 1 delete the extra “chip”, line 4 it appears that “r purpose ” should read repurpose.  Page 27, line 13 delete “Q4” and replace it with –Q14--; line 24 delete “ZD1” and replace it with –ZD11 .  Pages 33-34 recite Zero restoration 52 and Precision rectifier 52, accordingly the specification needs to be corrected along with figure 4.  Page 37, line 14 delete “81” and replace it with –88--.  Page 38 recites “Figures 5-72”; however, there is no figure 72.  Page 39, line 16 delete “sots” and replace it with –slots--.   Page 50, line 2 delete “a” and replace it with --as--.  Page 52, line 16 delete “168” and replace it with –1608--.  Page 55, line 25 does not recite the figure number it is referring to.  The specification also needs to be corrected to properly refer to reference numeral 91 as indicated above.  Appropriate correction is required.
Claim Objections
Claims 1, 13 are objected to because of the following informalities:  Claims 1, 13 recite “an optical coupler device for sensing said power signal status”; however, it is not clear if it is the “first power signal” or the “second power signal” previously recited in the claim.  It is suggested to specify that it is sensing “said first power signal status” as shown in figures 16 and describe in the specification.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
CHENG (US 2017/0279267) discloses an input redundant circuit for receiving a first power source and a second power source.  The input redundant circuit comprises a transfer switch 120 and a surge current limiting unit 130 for avoiding surges when switching between the two input power sources.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an optical coupler device for sensing said power signal status; and a power surge managing circuit, responsive to said optical coupler device, for managing
power surges at said switch unit, said power surge managing circuit being disposed at at least one of: 1) between said switch unit and one of said first and second power outlets, and 2) between said switch unit and said load.
	Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose operating an optical coupler device for sensing said power signal status; and operating a power surge managing circuit, responsive to said optical coupler device, for managing power surges at said switch unit, said power surge managing circuit being disposed at at least one of: 1) between said switch unit and one of said first and second power outlets, and 2) between said switch unit and said load.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836